NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SERGIO RONI LOPEZ MAZARIEGOS,                    No. 09-71870

               Petitioner,                       Agency No. A072-210-938

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Sergio Roni Lopez Mazariegos, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and we review de novo due process claims, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.

      Lopez Mazariegos claims that in the early 1990’s, due to his service in the

Civil Defense in Guatemala, he received two notes from guerrillas threatening

death or kidnaping. Substantial evidence supports the BIA’s conclusion that Lopez

Mazariegos failed to establish past persecution or a well-founded fear of future

persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 481, n. 1 (1992) (“[t]o

reverse the BIA finding we must find that the evidence not only supports that

conclusion, but compels it”). We reject Lopez Mazariegos’ contention that the

agency erred in failing to address the social group aspect of his claim, because he

did not make this argument to the BIA. Contrary to Lopez Mazariegos’

contention, the IJ and BIA adequately explained their decisions. Accordingly,

Lopez Mazariegos’ asylum claim fails.

      Because Lopez Mazariegos failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      Lopez Mazariegos failed to challenge the BIA’s denial of CAT relief. See


                                          2                                     09-71870
Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      Finally, we reject Lopez Mazariegos’ argument that the BIA did not provide

a meaningful review. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000)

(requiring error for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                 09-71870